DETAILED ACTION
	This action is in response to response filed 10/29/2021.
	Claims 1-21 were previously canceled.
	Claims 22-37 are currently pending and have been examined.

Response to Amendment
	It is noted that applicant has made no amendments since the previous office action dated 06/03/2021.

Response to Arguments
Applicant asserts that the prior art does not disclose that the marketing display corresponds to the challenge display arrangement. However, it is noted that the combination of references would result in the marking being provided in conjunction with the authentication and therefore they correspond with each other by virtue of being associated. Such explanation was already provided in the advisory action and no further response was provided by applicant. Therefore applicant’s argument remains unpersuasive. 
Applicant is suggested to reach out for an interview if such a combination is still unclear or if applicant wishes to discuss how applicant intends for the claims to differentiate from the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-27, 29-33, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi (US 2009/0113294 A1) in view of Qui (US 2013/0073384 A1) and (Gargi US 851795 B1).
Regarding Claims 37, 35, 36:
Sanghavi teaches A method for incorporating marketing process into an authentication process of authenticating a user of a client device to a computing resource, the method comprising: generating an authentication challenge data structure, wherein the authentication challenge data structure defines, at least in part, a challenge instruction, a plurality of challenge elements, and a challenge display arrangement for the plurality of challenge elements, wherein at least one of the plurality of challenge elements is a correct response to the challenge instruction and at least one other of the plurality of challenge elements is an incorrect response to the challenge instruction; transmitting the authentication challenge data structure to the client device for presentation of an authentication challenge presentation in a graphical user interface of the client device, the authentication challenge presentation comprising at least the challenge instruction and the plurality of challenge elements arranged according to the challenge display arrangement, wherein the challenge instruction directs the user to interact with the authentication challenge presentation and indicate a selected challenge element of the plurality of challenge elements as a response to the challenge instruction; receiving a first indication of the selected challenge element selected by the user in response to the challenge instruction; authenticating the user based on whether the selected challenge element is the correct response to the challenge instruction; (Paragraphs 0009, 0036, “In another embodiment, an interactive task is presented on a display for a user to perform. Then a captcha image is displayed on the display once the user completes the interactive task. In either embodiment, a user may be accepted as human if input from the user matches predefined input corresponding to the captcha image…In another embodiment of the present invention, a user may be presented with an interactive task, which may be required to be performed prior to the captcha being revealed. This interactive task may be, for example, a puzzle or game that needs to be solved or won prior to the captcha being revealed. FIG. 5 is a diagram illustrating an example of a puzzle in accordance with an embodiment of the present invention. Here, a user 
Sanghavi does not explicitly disclose generating, at least in response to receiving the first indication of the selected challenge element, a marketing data structure, 
However, Qui, an analogous art of Sanghavi and the current application, teaches generating, at least in response to receiving the first indication of the selected challenge element, a marketing data structure, (Paragraph 0008, “The host server includes software that can deliver advertisement before and/or during the playback of desired content, as well as receive and verify user response to ad-related questionnaire after the advertisement was viewed.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of providing marketing before content as disclosed by Qui to the teachings of authenticating before accessing content as disclosed by Sanghavi by having marketing be presented after authentication and before content in order to allow for content to be secure while also showing marketing to confirmed humans.
Sanghavi does not explicitly disclose wherein the marketing data structure defines, at least in part, a marketing instruction, a plurality of marketing elements, and a marketing display arrangement for the plurality of marketing elements, wherein the marketing display arrangement at least visually, at least in part, corresponds to the challenge display arrangement; transmitting the marketing data structure to the client device for presentation of a marketing presentation in the graphical user interface of the client device, the marketing comprising at least the marketing instruction and the plurality of marketing elements arranged according to the marketing display arrangement, wherein the marketing instruction directs the user to interact with the marketing presentation and indicate a selected marketing element of the plurality of marketing elements as a response to the marketing instruction; receiving a second indication of the selected marketing element selected by the user in response to the marketing instruction; storing the second indication as marketing information; providing, if the user is authenticated based on whether the selected challenge element is the correct response to the challenge instruction, the user with access to the computing resource. (Although Sanghavi does disclose that captchas may be progressive and have multiple stages, such as performing a puzzle or interaction before receiving a captcha).
However, Gargi, an analogous art of Sanghavi and the current application, teaches wherein the marketing data structure defines, at least in part, a marketing instruction, a plurality of marketing elements, and a marketing display arrangement for the plurality of marketing elements, wherein the marketing display arrangement at least visually, at least in part, corresponds to the challenge display arrangement; transmitting the marketing data structure to the client device for presentation of a marketing presentation in the graphical user interface of the client device, the marketing comprising at least the marketing instruction and the plurality of marketing elements arranged according to the marketing display arrangement, wherein the marketing instruction directs the user to interact with the marketing presentation and indicate a selected marketing element of the plurality of marketing elements as a response to the marketing instruction; receiving a second indication of the selected marketing element selected by the user in response to the marketing instruction; storing the second indication as marketing information; providing, if the user is authenticated based on whether the selected challenge element is the correct response to the challenge instruction, the user with access to the computing resource. (Abstract, Col/Line: 2/10-55, 4/10-30, etc., “The CAPTCHA generation engine selects a video clip from the video clips database, and segments the video clip into multiple video segments. For each video segment, the CAPTCHA generation engine associates a plurality of related queries with the video segment, generates a video test based on the association, and stores in the video tests database. A CAPTCHA serving engine selects a video test for a user, maintaining a user trial counter for each user taking the video test… the video tests in the video tests database 240. The CAPTCHA serving engine 220 selects a video test from the video tests database 240, analyzes the response to the query associated with the video segment of the selected video test from the user,…” user is provided a video captcha.)


Regarding Claim 22:
Sanghavi in view of Qui and Gargi further teaches wherein the second response to the marketing activity is recorded after authenticating the user with a correct response to the authentication challenge received in the first response. (Qui: Paragraph 0008, “The host server includes software that can deliver advertisement before and/or during the playback of desired content, as well as receive and verify user response to ad-related questionnaire after the advertisement was viewed.” After initial authentication and before content is provided, the second challenge is issued.)

Regarding Claim 23:
Sanghavi in view of Qui and Gargi further teaches wherein the second response to the marketing activity is transmitted after authenticating the user with a correct response to the authentication challenge received in the first response. (Qui: Paragraph 0008, “The host server includes software that can deliver advertisement before and/or during the playback of desired content, as well as receive and verify user response to ad-related questionnaire after the advertisement was viewed.” After initial authentication and before content is provided, the second challenge is issued.)

Regarding Claim 24:
Sanghavi in view of Qui and Gargi further teaches  wherein presenting, at least in response to receiving the first response, the marketing activity in the graphical user interface from the at least one computing device to the user comprises presenting the marketing activity to the user after authenticating the user with a correct response to the authentication challenge received in the first response. (Qui: Paragraph 0008, “The host server includes software that can deliver advertisement before and/or during the playback of desired content, as well as receive and verify user response to ad-related questionnaire 

Regarding Claim 25:
Gargi further teaches wherein the marketing activity is a marketing data collection activity. (Abstract, Col/Line: 2/10-55, 4/10-30, etc., “The CAPTCHA generation engine selects a video clip from the video clips database, and segments the video clip into multiple video segments. For each video segment, the CAPTCHA generation engine associates a plurality of related queries with the video segment, generates a video test based on the association, and stores in the video tests database. A CAPTCHA serving engine selects a video test for a user, maintaining a user trial counter for each user taking the video test… the video tests in the video tests database 240. The CAPTCHA serving engine 220 selects a video test from the video tests database 240, analyzes the response to the query associated with the video segment of the selected video test from the user,…” user is provided a video captcha.)

Regarding Claim 26:
Sanghavi further teaches wherein a configuration of the activity elements corresponds with a configuration of the challenge elements. (Paragraphs 0009, 0036, “In another embodiment, an interactive task is presented on a display for a user to perform. Then a captcha image is displayed on the display once the user completes the interactive task. In either embodiment, a user may be accepted as human if input from the user matches predefined input corresponding to the captcha image…In another embodiment of the present invention, a user may be presented with an interactive task, which may be required to be performed prior to the captcha being revealed. This interactive task may be, for example, a puzzle or game that needs to be solved or won prior to the captcha being revealed. FIG. 5 is a diagram illustrating an example of a puzzle in accordance with an embodiment of the present invention. Here, a user must move squares making up a portion of a commonly-known image (in this case, an apple) to assemble the picture. The puzzle may or may not contain elements of the captcha itself. For example, in one embodiment of the present invention, a character-based captcha may be displayed following the user assembling the picture of the apple, and the character-based captcha may have nothing to do with apples. In another embodiment 

Regarding Claim 27:
Qui further teaches wherein presenting the authentication challenge includes presenting a challenge instruction to the user on how to perform the authentication challenge. (Figures 3-5 include a variety of questions with instructions with multiple images)

Regarding Claim 29:
Sanghavi in view of Qui and Gargi further teaches wherein a plurality of authentication challenges is presented to the user, and each authentication challenge is presented in sequence. (Paragraphs 0009, 0036, “In another embodiment, an interactive task is presented on a display for a user to perform. Then a captcha image is displayed on the display once the user completes the interactive task. In either embodiment, a user may be accepted as human if input from the user matches predefined input corresponding to the captcha image…In another embodiment of the present invention, a user may be presented with an interactive task, which may be required to be performed prior to the captcha being revealed. This interactive task may be, for example, a puzzle or game that needs to be solved or won prior to the captcha being revealed. FIG. 5 is a diagram illustrating an example of a puzzle in accordance with an embodiment of the present invention. Here, a user must move squares making up a portion of a commonly-known image (in this case, an apple) to assemble the picture. The puzzle may or may not contain elements of the captcha itself. For example, in one embodiment of the present invention, a character-based captcha may be displayed following the user assembling the picture of the apple, and the character-based captcha may have nothing to do with apples. In another embodiment of the present invention, the puzzle may be the captcha itself. In this case, the user may be required to enter the word "apple" in the text box, without ever seeing a character-based captcha including the word "apple."” User may be required to do 

Regarding Claim 30:
Qui further teaches wherein presenting the marketing activity includes presenting an activity instruction to the user on how to perform the marketing activity. (Figures 3-5 include a variety of questions with instructions with multiple images)

Regarding Claim 31:
Sanghavi in view of Qui and Gargi further teaches wherein one of the challenge elements is associated with a correct response to a challenge instruction, and a plurality of the challenge elements are associated with an incorrect response to a challenge instruction. (Paragraphs 0009, 0036, “In another embodiment, an interactive task is presented on a display for a user to perform. Then a captcha image is displayed on the display once the user completes the interactive task. In either embodiment, a user may be accepted as human if input from the user matches predefined input corresponding to the captcha image…In another embodiment of the present invention, a user may be presented with an interactive task, which may be required to be performed prior to the captcha being revealed. This interactive task may be, for example, a puzzle or game that needs to be solved or won prior to the captcha being revealed. FIG. 5 is a diagram illustrating an example of a puzzle in accordance with an embodiment of the present invention. Here, a user must move squares making up a portion of a commonly-known image (in this case, an apple) to assemble the picture. The puzzle may or may not contain elements of the captcha itself. For example, in one embodiment of the present invention, a character-based captcha may be displayed following the user assembling the picture of the apple, and the character-based captcha may have nothing to do with apples. In another embodiment of the present invention, the puzzle may be the captcha itself. In this case, the user may be required to enter the word "apple" in the text box, without ever seeing a character-based captcha including the word "apple."” User may be required to do various interactions with images in order to pass the first stage of authentication. A second challenge in the sequence is then provided based on authentication, .e.g Qui and Gargi.)

Regarding Claim 32:
Sanghavi further teaches wherein the at least one computing device comprises one or more of a server, an authentication server, an advertising server, a client device, a stand-along computing device, a personal computer, a laptop, a tablet, and a smartphone. (Paragraph 0004, “A captcha involves one computer (typically a server), which asks a user to complete a test.”)

Regarding Claim 33:
Sanghavi further teaches wherein the marketing information from the user is assured based on the user being authenticated as a real human. (Paragraphs 0009, 0036, “In another embodiment, an interactive task is presented on a display for a user to perform. Then a captcha image is displayed on the display once the user completes the interactive task. In either embodiment, a user may be accepted as human if input from the user matches predefined input corresponding to the captcha image…In another embodiment of the present invention, a user may be presented with an interactive task, which may be required to be performed prior to the captcha being revealed. This interactive task may be, for example, a puzzle or game that needs to be solved or won prior to the captcha being revealed. FIG. 5 is a diagram illustrating an example of a puzzle in accordance with an embodiment of the present invention. Here, a user must move squares making up a portion of a commonly-known image (in this case, an apple) to assemble the picture. The puzzle may or may not contain elements of the captcha itself. For example, in one embodiment of the present invention, a character-based captcha may be displayed following the user assembling the picture of the apple, and the character-based captcha may have nothing to do with apples. In another embodiment of the present invention, the puzzle may be the captcha itself. In this case, the user may be required to enter the word "apple" in the text box, without ever seeing a character-based captcha including the word "apple."” User may be required to do various interactions with images in order to pass the first stage of authentication. A second challenge in the sequence is then provided based on authentication, .e.g Qui and Gargi. Captchas as used to determine if an entity is human.)


28 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi (US 2009/0113294 A1) in view of Qui (US 2013/0073384 A1) and (Gargi US 851795 B1) as applied above in further view of Audebert (US 2002/0194499 A1).
Regarding Claim 28:
Audebert, an analogous art of Sanghavi and the current application, teaches wherein a time to complete the authentication challenge is limited and predefined. (Paragraph 0057, 0063, “The challenging server using the same or another pre-established authentication criteria determines an authentication result that will be compared with a returned authentication response. Optionally, the server may impose a time limit to receive a response to the issued authentication challenge.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of having time limits as disclosed by Audebert to the teachings of authenticating users with challenges as disclosed by the combination of Sanghavi, Qui, and Gargi in order to increase security.


Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi (US 2009/0113294 A1) in view of Qui (US 2013/0073384 A1) and (Gargi US 851795 B1) as applied above in further view of Brown (US 2010/0302255 A1).

Regarding Claim 34:
Brown, an analogous art of Sanghavi and the current application, teaches wherein providing the user access to the computing resource comprises providing the user access to a website. (Paragraph 0009, “With respect to the issue of controlling access to a website, the use of ads themselves as the basis for a CAPTCHA system is evolving”).
It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of controlling aceess to websites with captchas as disclosed by Brown to the teachings of authenticating users with captchas as disclosed by the combination of Sanghavi, Qui, and Gargi  in order to ensure that any desired content is secured.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 16-23 of U.S. Patent No. 10489563. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark (US 2011/0029781 A1) teaches use of multiple rounds of captchas.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/03/2021